      Case 3:19-cv-00359-DPM Document 31 Filed 04/07/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TANESHEA POINTER                                             PLAINTIFF

v.                       No. 3:19-cv-359-DPM

MIRACLE KIDS SUCCESS ACADEMY                              DEFENDANT

                                ORDER
     Pointer's motion for an extension, Doc. 28, is denied without
prejudice. The Court notes her motion to dismiss, Doc. 30. This is her
case, and (with some limitations) she gets to decide whether to go
forward or not. The Court is concerned, though, about some of the
statements in Pointer's motion. The Court will therefore hold a status
conference at 10:30 a.m. on Friday, 14 May 2021, in the courtroom
(Room 324) at the E.C. "Took" Gathings Federal Building, 615 S. Main
Street in Jonesboro. Pointer should attend in person. Miracle Kids's
lawyer may attend in person or by video.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
